Citation Nr: 1433273	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  12-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to in-service exposure to asbestos, smoke, and airborne debris.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1980 to September 1984 and from December 1990 to May 1991, to include in the Southwest Asia Theater of Operations (Saudi Arabia) during the Persian Gulf War.  The Veteran also had additional service in the Air Force Reserves until 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2012, the Veteran presented oral testimony in support of his claim at a hearing conducted at the RO by a Decision Review Officer (DRO).  In January 2013, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge (VLJ) via videoconferencing equipment.  Transcripts of these hearings have been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that additional development is necessary in order to allow VA to fulfill its duty to assist the Veteran in substantiating his claim.  

The Veteran asserts that, although obstructive sleep apnea was not initially diagnosed until completion of a sleep study in May 2004, he experienced
symptoms congruent with this disability, to include daytime somnolence and excessive snoring, since his return from Saudi Arabia in 1991.  See private treatment records from Drs. Iatridis and Zolty dated in April 2004 and May 2004, respectively, and the January 2013 hearing transcript at page 3.  He further asserts that these symptoms were early manifestations of obstructive sleep apnea, and were caused by in-service exposure to asbestos, smoke from oil fires, and/or airborne debris, and were reported by him to VA during a Persian Gulf Registry examination completed at the VA Medical Center (VAMC) in New Orleans, Louisiana, within his initial post-service year.  See the Veteran's June 2007 claim and the January 2013 hearing transcript at pages 3 and 8.  

The Board observes that the AOJ has neither sought nor obtained a copy of the VA Persian Gulf Registry examination allegedly completed at New Orleans VAMC within one year of the Veteran's separation from active duty in May 1991.  As the Veteran testified that he reported his sleep difficulties and congruent symptoms to the examiner, the Board concludes that, on remand, a copy of this VA examiner report, if extant, should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, in light of the evidence reflecting a diagnosis of obstructive sleep apnea in May 2004, as well as the Veteran's reports of experiencing symptoms congruent with this disability during his active duty, a VA examination should be scheduled. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records of VA treatment from the VAMC in New Orleans, Louisiana, dated after May 1991.  The Board is particularly interested in a copy of a VA Persian Gulf Registry examination which was allegedly completed at this facility between May 1991, and May 1992.  

All attempts to identify and obtain these records must be commemorated in the Veteran's VA claims file.  If any identified documents are found to be unavailable, all attempts to obtain them and a formal finding of unavailability should be associated with the Veteran's VA claims file. 

2.  Thereafter, schedule the Veteran for a VA sleep apnea examination to determine the nature of his obstructive sleep apnea and to obtain an opinion as to its possible relationship to service.  The claims folder and Virtual VA file must be made available to the examiner for review in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50% probability or greater) that the Veteran's obstructive sleep apnea arose during service or is otherwise etiologically related to or the result of, any incident of his periods of active duty, to include alleged exposure to asbestos, oil fire smoke, and/or airborne debris.  The examiner must provide a rationale for the opinion.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


